ANDERSON, Circuit Judge
(dissenting) . In this ease the result reached is grossly unjust to the plaintiff. More important, the decision commits this court to a rule of law entirely inconsistent with modem business practices, and which will inevitably operate to promote trickery and unfair dealing. It tends to destroy the obligation of contracts, the enforcement of which is one of the main duties of courts of justice. Law, as a right-enforcer, ought not to be allowed to drag, unnecessarily, behind the established, honest, practices of the business community.'
The agreement required that “$2,500 R ” be paid” by the plaintiff. He tendered a check, certified by a bank of conceded soundness, in exact accordance with the established practices in the „ overwhelming majority of commercial transactions involving any substantial amounts. He is now held to have lost his bargain because he did not procure and tender, long after the close of banking hours, legal tender for $2,500.
It is elementary that tender is waived whenever the prospective payee “in any way obstructs or prevents a tender.” See 38 Cyc. 136. Estoppel may well be the more applicable term. The gist is that the defendant left the plaintiff without the slightest reason to expect that payment by the usual method in all substantial business transactions would not be accepted. Cf. Shutte v. Thompson, 15 Wall. 151, 159, 160, 21 L. Ed. 123; Wight v. Davidson, 21 S. Ct. 616, 181 U. S. 371, 377, 45 L. Ed. 900; Mutual Life Ins. Co. v. Hill, 24 S. Ct. 538, 193 U. S. 551, 560, 48 L. Ed. 788; Baker v. Humphrey, 101 U. S. 495, 25 L. Ed. 1065. In my opinion there was abundant evidence in this ease for the jury of such waiver or estoppel. The defendant’s motive to escape from his contract was obvious ; for, because of a frost, the stock of pickles he was selling were then worth substantially more than the contract price. He did *270not reach the place agreed upon for completing the trade until after the close of ordinary business hours. This was a most significant fact. It was at least 6 or 7 o’clock in the evening before the papers were ready to be passed. Then, for the first time, the defendant refused to accept the plaintiff’s certified cheek, demanded cash, and, failing to get'it, left the office. There were other facts and circumstances tending to show that defendant sought and found (as is now in effect held) a chance to trick the plaintiff out of rights arising under any fair and honest code of business ethics.
The ease for the plaintiff is at least as strong as in Servel v. Jamieson, 255 F. 892, 167 C. C. A. 212, where the Court of Appeals for the Ninth Circuit reversed a ruling of the District Court like the one made by the court below in this ease, holding the ease was for the jury.
I find no ease which, on fair analysis of the facts, goes so far in support of an inappropriate and unnecessarily technical rule as does the decision of the majority in this ease. This decision extends a rule that should be narrowed. What the business community generally understands the word “payment” to mean should, so far as possible, be its meaning in law. At any rate, attempts to escape pérformanee of contract obligations by invoking technicalities of this sort call for a liberal interpretation of the doctrine of estoppel and the. submission of all questions of fact to the conscience and intelligence of the jury.